EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Beck on 08/10/2021.
The application has been amended as follows: 

In claim 1, line 2 after the term “the” - - at least one powdered- - has been inserted;
In claim 1, line 8, after the term “the” - -at least one- - has been inserted;
In claim 1, line 17, after the first instance of the term “the “- -at least one- - has been inserted;
In claim 1, line 19, after the term “the” - -at least one- - has been inserted;
Cancel claims 13 and 15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Mann, discloses a capsule containing at least one powdered food substance (coffee powder) ([0042]) which can be extracted by passing water through it to make a beverage, comprising: a substantially cup-shaped body (base element 2) 
However, it has been found that Mann fails to disclose that the filter is constituted of a sheet of flexible material, the sheet of flexible material including one layer or two or more superposed layers of a flexible material adapted to be rolled up on itself and folded over itself and it has been found that Gasser and Trombetta fail to remedy the deficiencies of Mann.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               /ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792